DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/22.

Applicant’s election without traverse of claims 1-15 in the reply filed on 2/8/22 is acknowledged.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “approximately 350 degrees…400 degrees” (cl 6:2) is indefinite because the temperature unit is not mentioned.  It should be noted the instant specification recites Fahrenheit.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,5,10,12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sexy Shad” by World’s Worst Fishing (https://www.youtube.com/watch?v=Tjj19ND27Bo; hereinafter referred to as Sexy Shad).  Sexy Shad teaches the claimed process as evidenced at the 2:00 minute mark to the 18:00 minute mark, especially 12:00 min to 18:00 min).
 	Regarding claim 1(original): A method of forming a fishing lure, the method comprising: 
 	providing a mold configured to form the fishing lure (Sexy Shad: 12:00 min to 18:00 min); 
 	injecting at least a partially liquified first polymer heated to a first temperature into the mold (Sexy Shad: 12:00 min to 18:00 min; the first colored polymer is a plastisol that is heated in a microwave to a first temperature); 
 	injecting at least a partially liquified second polymer heated to a second temperature into the mold (Sexy Shad: 12:00 min to 18:00 min; the second colored polymer is a plastisol that is heated in a microwave to a second temperature, which is different from the first temperature); and
  	allowing the at least partially liquified first and second polymers to harden (Sexy Shad: 12:00 min to 18:00 min; the mold is left to cool thus producing a fished lure of hardened polymers).   	

 	Regarding Claim 3 (original): The method of claim 1, wherein the first and second polymers are different colors (Sexy Shad: 12:00 min to 18:00 min).  
 	Regarding Claim 5 (original): The method of claim 1, wherein the first and second polymers are injected into the mold at substantially the same time (Sexy Shad: 12:00 min to 18:00 min; dual injector is used to inject the polymers).
 	Regarding Claim 10 (original): The method of claim 1, wherein at least the first or second polymer is plastisol (Sexy Shad: 12:00 min to 18:00 min).  
 	Regarding Claim 12 (original): The method of claim 1, further comprising placing an insert member in the mold to correspond to an internal organ location of the fishing lure (Sexy Shad: 12:00 min to 18:00 min; bloodline constitutes the claimed insert member).  
 	Regarding Claim 15 (original): The method of claim 1, further comprising mixing reflective particles in the partially liquified first and/or second polymers (Sexy Shad: 12:00 min to 18:00 min; reflective flakes or particles are added).
    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,6,7,8,9,11,13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Sexy Shad” by World’s Worst Fishing (https://www.youtube.com/watch?v=Tjj19ND27Bo; hereinafter referred to as Sexy Shad).  The above teachings of Sexy Shad are incorporated hereinafter.  
 	Regarding claims 4, 7, 8, and 14, the specific color of a molding material is a mere obvious matter of choice dependent on the desired final product.  Since various combination colored fishing lures are well-known in the fishing lure art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed color combinations in the process of Sexy Shad in order to produce diverse fishing lures.  
 	Regarding claim 6, heating temperature is well-known in the molding art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention to 
at the time the invention was made.  Further, the claimed temperatures are generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the polymers of Sexy Shad to the claimed temperatures in order to ensure proper molding.  
 	Regarding claim 9, such is taught by Sexy Shad (Sexy Shad: 12:00 min to 18:00 min).
 	Regarding claim 11, such is well-known in the molding art in order to better control the mixing and combining of the polymers.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use two 
 	Regarding claim 13, insertion of an insert after a primary molding step is well-known in the composite molding art in order to reduce the risk of shifting or moving the insert during molding. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to insert the bloodline of Sexy Shad after a primary injection of the first polymer in order to reduce the risk of moving the bloodline during subsequent injection molding.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPs teach injection molding of fishing lures: 3070917,6554605,6860058,3205608,201600145014,10398135, and 8544204.  JP10276620 teaches molding a two colored part fishing lure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744